Sandler, J.,
dissents in part in a memorandum, as follows: I would not disturb the jury’s verdict with regard to damages. It is true that the verdict returned would not be justified by plaintiff’s physical injuries alone, although these were very severe, accompanied by significant pain, and required recurrent hospitalization and ongoing medical attention. However, in addition to the physical, injuries, the jury could reasonably conclude from the virtually uncontradicted testimony of plaintiff’s expert witnesses that she suffered, also, as a result of the accident, a major personality change marked by severe depression, which significantly impaired her capacity to enjoy life and was likely to do so for the rest of her life. It is not easy to evaluate in monetary terms so devastating an injury, but I am persuaded that this record does not support the court’s conclusion that the award of damages was clearly excessive. My judgment is confirmed by the fact that a motion addressed to damages was promptly denied by an exceptionally able and experienced Trial Judge who had the opportunity, particularly important with regard to the injury claimed, to observe the plaintiff during the course of the trial.